The following opinion was filed May 15, 1900:
Winslow, J.
All the errors assigned in this case are-based upon rulings made upon the trial, hence they cannot, be reviewed in the absence of a bill of exceptions. No such bill has been returned to this court, although the printed' casé contains what purports to be a copy of a regularly settled bill of exceptions. We cannot, however, consider it,, as the record contains no bill, and we cannot go beyond the record. Upon the record returned, the only question open is whether the pleadings and the verdict sustain the judgment. Wille v. Bartz, 88 Wis. 424. It is apparent that they do, and hence the judgment must be affirmed.
By the Court.— Judgment affirmed.
A motion for a rehearing was denied September 25,1900.